IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION ONE

 In the Matter of the Detention of            )        No. 80008-6-I

 K.D.                                         )        UNPUBLISHED OPINION
                                              )

__________________________________            )        FILED: MAR 1 6 2020
        PER CURIAM    —   K.D.   appeals an order committing him for up to 14 days of

 involuntary treatment. K.D. was released from his commitment in May, 2019. He

 contends, and the State concedes, that the order must be vacated because the

court entered insufficient findings to support revocation. ~ In the Matter of the

 Detention of G.D.,   —   Wn.App.2d    —,   450 P.3d 668 (2019) (boilerplate findings

 insufficient to permit meaningful review of determination that appellant presented

a likelihood of serious harm to herself). The State does not dispute K.D.’s

argument that the evidence was insufficient to prove that he was not a good faith

voluntary patient, and does not seek a remand for entry of additional findings.

Accordingly, we accept the concession of error and remand solely for an order

vacating the order of commitment and dismissing the petition.

              FORTHECOURT:                    _______________________
                                                   /     /